IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF No. 85192 .
ANDRAS F. BABERO, BAR NO. 1658 - E i LE i 2

 

NOV 10 202

ORDER OF SUSPENSION

This is an automatic review of a Southern Nevada Disciplinary

 

Board hearing panel’s recommendation that attorney Andras F, Babero be
suspended from the practice of law for four years based on violations of RPC
1.1 (competence), RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.15
(safekeeping property), RPC 1.16 (declining or terminating representation),
RPC 3.2 (expediting litigation), RPC 5.5 (unauthorized practice of law), and
RPC 8.4 (misconduct). Because no briefs have been filed, this matter stands
submitted for decision based on the record. SCR 105(3)(b).

The State Bar has the burden of showing by clear and
convincing evidence that Babero committed the violations charged. See In
re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
We defer to the panel’s factual findings that Babero violated the above-
referenced rules as those findings are supported by substantial evidence
and are not clearly erroneous. See SCR 105(3)(b); In re Discipline of Colin,
135 Nev. 325, 330, 448 P.3d 556, 560 (2019). In particular, the record shows
that, in representing a client and the client’s business in two cases, Babero
failed to diligently work on the cases and to keep the chent informed as to
their status. Babero also worked on one case while administratively
suspended for not filing the required CLE report. Ultimately, Babero
stopped working on the cases, resulting in the dismissal of the client's

claims in one case and a substantial adverse default judgment of $10 million

SupREME Court
OF
Nevapa

(O} 19474 BBO Z2- 35S 3h

 

 
($2.5 million in compensatory damages and $7.5 million in punitive
damages) in the other.

Turning to the appropriate discipline, we review the hearing
panel’s recommendation de novo. SCR 105(3)(b). Although we
“must... exercise independent judgment,” the panel’s recommendation is
persuasive. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
(2001). In determining the appropriate discipline, we weigh four factors:
“the duty violated, the lawyer’s mental state, the potential or actual injury
caused by the lawyer’s misconduct, and the existence of aggravating or
mitigating factors.” In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
P.3d 1067, 1077 (2008).

The above actions violated the duties Babero owed to his client
and the legal system. His mental state was knowing and his actions caused
serious actual injury to his client, with the potential for further injury. The
baseline sanction for Babero’s misconduct, before considering aggravating
and mitigating circumstances, is suspension. See Standards for Imposing
Lawyer Sanctions, Compendium of Professional Responsibility Rules and
Standards, Standards 4.42(a) (Am. Bar Ass'n 2017) (recommending
suspension when “a lawyer knowingly fails to perform services for a client
and causes injury or potential injury to a client”). The panel found, and the
record supports, one aggravating circumstance (substantial experience in
the practice of law) and three mitigating circumstances (absence of a recent
prior disciplinary record, absence of a dishonest or selfish motive, and
personal or emotional problems). Considering all the factors, we conclude
that a three-year suspension 1s sufficient to serve the purpose of attorney
discipline, see State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d
464, 527-28 (1988) (observing the purpose of attorney discipline is to protect

Supreme Court
OF
NevaDA

(0) 19474 ER

2

 

 
the public, the courts, and the legal profession), rather than the four-year
suspension recommended by the hearing panel.

Accordingly, we hereby suspend attorney Andras F. Babero
from the practice of law in Nevada for a period of three years commencing
from the date of this order. Babero shall also pay the costs of the
disciplinary proceedings, including $2,500 under SCR 120, within 30 days
from the date of this order. The parties shall comply with SCR 115 and SCR
121.1.

It is so ORDERED.!

Parraguirre Hardesty ;

a

Ata LQ . lay ~ we.

 

 

 

 

 

 

Stiglich — Cadish
chong J. ey J.
Pickering Herndon

cc: Chair, Southern Nevada Disciplinary Board
Andras F. Babero
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court

 

1The Honorable Abbi Silver having retired, this matter was decided
Supreme Court by a six-justice court.

OF
NevaDA

(0) 7A

3